Allowable Subject Matter
	The prior art of record in particular, Zhao et al. US 11,297,330 B2 in view of Li Zhang et al. CE4-ralated: Restrictions of History based motion JVET-M0272 and Zhang et al. US 2021/0203922 A1 does not disclose, with respect to claim 1, uses an intra block copy (IBC) mode in which a processed region of a picture that includes the current block is referred to; determines whether a size of the current block is less than or equal to a threshold, the current block being a unit for which a vector candidate list including vector candidates is generated; when the size of the current block is less than or equal to the threshold, generates the vector candidate list by registering a history-based motion vector predictor (HMVP) vector candidate in the vector candidate list from an HMVP table without performing a first pruning process, the HMVP table storing, by a first-in first-out (FIFO) method, first vector candidates each as the HMVP vector candidate, the first vector candidates each having information regarding a first vector used for a processed block; when the size of the current block is greater than the threshold, generates the vector candidate list by performing the first pruning process and registering the HMVP vector candidate in the vector candidate list from the HMVP table; and encodes the current block using the vector candidate list as claimed.  
Rather, Zhao et al. discloses constructing a first merge candidate list of a current block using a spatial merge candidate and a temporal merge candidate of the current block and constructing a second merge candidate list by adding a history-based merge candidate representing motion information of a block coded before the current block to the first merge candidate list. The merge index indicating a merge candidate applied to the current block in the second merge candidate list is obtained. A prediction block of the current block is generated using motion information of a merge candidate indicated by the merge index. 
 	Similarly, LI, Zhang et al. discloses in HMVP, a HMVP table is maintained to store non-duplicated motion information of previously coded blocks. When decoding a block, the HMVP candidates could be treated as merge candidates for the current block in addition to conventional spatial and temporal merge candidates. After decoding the block, the decoded motion information may be further added to the HMVP table with redundancy removal. 
	Moreover, Zhang et al. discloses a video processing is performed (3306) on the current block based on the final candidate list. The candidate list and the final candidate list are motion candidate lists for modes includes merge mode, advanced motion vector prediction (AMVP) mode, geometry partition (GEO) mode in which the current block is split into partitions which are non-square partitions or non-rectangular partitions, triangular partition mode (TPM) , affine mode. 
The same reasoning applies to claims 11, & 21-22 mutatis mutandis.  Accordingly, claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485